Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20, filed September 8, 2021, are pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1:  The word “independently” at line 12 of claim 1 is not clear.  When the bumper slides during an impact situation, the bumper slides rearward and also pushes the bumper assembly with it.  The basic definition of independently is without being influenced or controlled in any way by other people, events, or things.  However, the bumper is being controlled by the impact and also influenced by its own assembly and the interaction.
Claims 2-20 are dependent upon claim 1 and therefore are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (KR20030045512A) or Kishi (JP2018131152A).
Regarding claim 1, Lee discloses a vehicle-body structure of a vehicle (Fig. 1), comprising: a bumper (10; Figs. 2-4) provided at a front face and/or a rear face of the vehicle; a bumper support portion (30; Figs. 2-4) provided at a vehicle body of the vehicle to support the bumper; a connection portion (the intersection of 20 and 30 shown in dotted lines; Fig. 2) connecting the bumper and the bumper support portion and supporting the bumper; and a slide allowance portion (31a-c and b combined; Figs. 2-3b) configured to allow the bumper to slide in a vehicle longitudinal direction relative to the bumper support portion when a longitudinal load having a specified magnitude or larger is applied to the bumper (as shown in Fig. 4) from a vehicle outside, wherein said connection portion is provided on an upper face (top of 30; Fig. 3a) of said bumper support portion, and said slide allowance portion is configured to allow said longitudinal sliding of the bumper independently from said supporting of the bumper by the connection portion (Fig. 2 shows the bolt b in forward position and Fig. 4 shows bolt b in rearward position after a longitudinal load is applied to the bumper).
Regarding claim 1, Kishi discloses a vehicle-body structure of a vehicle (Fig. 1), comprising: a bumper (10; Fig. 1) provided at a front face and/or a rear face of the vehicle; a bumper support portion (60; Fig. 4) provided at a vehicle body of the vehicle to support the bumper; a connection portion (40; Fig. 4) connecting the bumper and the bumper support portion and supporting the bumper; and a slide allowance portion (74; Fig. 4) configured to allow the bumper to slide (Paragraph 50) in a vehicle longitudinal direction relative to the bumper support portion when a longitudinal load (Paragraph 8) having a specified magnitude or larger is applied to the bumper from a vehicle outside, wherein said connection portion is provided on an upper face (around where 72 is pointing; Fig. 4) of said bumper support portion, and said slide allowance portion is configured to allow said longitudinal sliding of the bumper independently from said supporting of the bumper by the connection portion (Paragraph 50).
Regarding claim 10, Lee discloses the vehicle-body structure of the vehicle of claim 1, wherein a restriction portion (31a-c; Fig. 3a) to restrict a forward move and a lateral move, in a vehicle width direction, of said connection portion is provided on the upper face (on top of 30 where 31a-c is located) of said bumper support portion.
Allowable Subject Matter
Claims 2-9 and 11-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to dependent claims 2-9 and 11-20, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following subject matter:
Claim 2 - said slide allowance portion comprises a clip member which is capable of sliding in the vehicle longitudinal direction together width the connection portion and a pin member which is fixed to said bumper support portion so as to engage with said clip member, and said clip member is configured such that when the longitudinal load having the specified magnitude or larger is applied to the bumper from the vehicle outside, said engaging of the clip member with the pin member fixed to the bumper support portion is released according to the sliding of said connection portion.
Claims 14-17 being dependent on claim 2 are also objected to.
Claim 3 - said slide allowance portion comprises a first pin member which is fixed to the connection portion, a second pin member which is fixed to the bumper support portion, and a U-shaped member which has a groove portion capable of engaging with said first pin member and said second pin member, and said U-shaped member is configured such that when the longitudinal load having the specified magnitude or larger is applied to the bumper rearwardly or forwardly from the vehicle outside, deformation of the U-shaped member is caused by an increase of a relative distance between said first pin member and said second pin member according to said sliding of the connection portion, whereby said engaging of the U-shaped member with the second pin member is released.
Claims 4-9 and 18-20 being dependent on claim 2 are also objected to.
Claim 11 - wherein a slant portion which is configured to protrude obliquely upwardly toward a vehicle rearward side and contact said connection portion when the connection portion slides rearwardly by a specified distance is provided at the upper face of said bumper support portion.
Claim 12 - said bumper support portion is located at a position which is upwardly spaced apart from said crash can.
Claim 13 - wherein said bumper support portion is provided with a guide portion which is configured to extend in the vehicle longitudinal direction and guide rearward sliding of said connection portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taneda (US20160137230A1) teaches a vehicle body front structure with a slit portion.
Diener (US3697108A) teaches a bumper assembly with a slide allowing plate where the slides are in line to each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612